DETAILED ACTION
This is responsive to the application filed on 01 December 2020.
Claims 1-20 are pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In claim 8, the limitations identifying a target text segment included in a target electronic document; a step for determining a veracity metric of the target text segment; and outputting an augmentation for the target electronic document, the augmentation including a verification indicator indicating the determined veracity metric of the target text segment, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. 
That is, other than reciting a “computer-program product tangibly embodied in a non-transitory machine-readable storage medium, including instructions configured to cause a processing apparatus” nothing in the claim precludes the steps from practically being performed in the mind. For example, a person may identify a sentence in a document, verify whether that sentence is factually correct, and notify another user of the sentence’s correctness.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements – “computer-program product tangibly embodied in a non-transitory machine-readable storage medium, including instructions configured to cause a processing apparatus” which are recited at a high-level of generality (i.e., as generic processors performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer components. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As stated above, the claim recites the additional limitations of a “computer-program product tangibly embodied in a non-transitory machine-readable storage medium, including instructions configured to cause a processing apparatus”. However, these are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications (see Applicant’s specification [0081], [0084] and [0088]). Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The claims also recite the additional element “displaying the determined related sample sentence”. This limitation represents the extra-solution activity of displaying data which is a well-understood, routine and conventional activity. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 8-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tang et al. (US PGPub 20210406475).
Claim 8:
Tang discloses a computer-program product tangibly embodied in a non-transitory machine-readable storage medium, including instructions configured to cause a processing apparatus to perform operations ([0021], see also [0063]) including: 
identifying a target text segment included in a target electronic document; (“receiving a text to be fact checked … the text may be obtained from a multimedia source, such as a speech via the speech recognition, an image via the image recognition and so on. In some embodiments, the text may include one or more sentences indicating one or more statements”, [0029]); 
a step for determining a veracity metric of the target text segment (“determine whether the statement in the text is true or false”, [0029]); and 
outputting an augmentation for the target electronic document, the augmentation including a verification indicator indicating the determined veracity metric of the target text segment (“outputs the veracity of the statement in the given text”, [0029], see also the output “TRUE” in Fig. 2, item 230).
Claim 9:
 Tang discloses the non-transitory machine-readable storage medium of claim 8, further comprising: generating, using a graph construction network, a first-stage graph including a plurality of nodes, each node of the plurality of nodes representing a text segment extracted from an electronic document, wherein each of the nodes of the plurality of nodes represents a first text segment extracted from the electronic document (“In the first stage, the SRL toolkit parses each sentence of the evidence sentences 220 into one or more tuples (referred to as “subgraphs”), where each subgraph comprises elements as nodes”, [0040]), and wherein: during a first stage of reasoning, generating the first-stage graph, such that none of the plurality of nodes of the first-stage graph are connected to each other (“Next, edges for every two nodes within the same subgraph are created”, [0041]).
Claim 10:
Tang discloses the non-transitory machine-readable storage medium of claim 9, further comprising: generating, using a specialized reasoning model, the verification indicator for the first text segment, wherein the verification indicator represents an inference indicating that: the first text segment supports the target text segment; the first text segment refutes the target text segment; or the first text segment lacks information to support or refute the target text segment (“determine whether the statement in the text is true or false”, [0029]); and evaluating, using the specialized reasoning model, the first-stage graph using the target text segment to generate the verification indicator for the first text segment ([0058]).
Claim 11:
Tang discloses the non-transitory machine-readable storage medium of claim 9, further comprising: generating, using a tree construction network, a second-stage graph including a plurality of nodes, wherein at least one of the plurality of nodes represents a second text segment extracted from the electronic document or another electronic document ([0041], see also Fig. 6), and wherein: during a second stage of reasoning, generating a second-stage graph by modifying the first-stage graph, wherein the modifying includes connecting at least two nodes of the plurality of nodes of the first-stage graph, and wherein connecting the at least two nodes together indicates a relationship between multiple text segments associated with the at least two connected nodes ([0041], see also [0042] and Fig. 6).
Claim 12:
Tang discloses the non-transitory machine-readable storage medium of claim 11, further comprising: generating, using a specialized kernel graph attention model, the verification indicator for a combination of the first text segment and the second text segment, wherein the verification indicator represents an inference indicating that: the combination of the first text segment and the second text segment supports the target text segment; the combination of the first text segment and the second text segment refutes the target text segment; or the combination of the first text segment and the second text segment lacks information to support or refute the target text segment ([0048], see also [0058] and Fig. 7); and wherein, during the second stage of reasoning, evaluating, using the specialized kernel graph attention model, the second-stage graph using the target text segment to generate the verification indicator ([0048], see also [0058] and Fig. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US PGPub 20210406475) in view of Jiang et al. ("HoVer: A dataset for many-hop fact extraction and claim verification." arXiv preprint arXiv:2011.03088 (Nov, 2020)).
Claim 13:
Tang discloses the non-transitory machine-readable storage medium of claim 8, wherein the step for determining the veracity metric of the target text segment further comprises: a step for extracting a first text segment from an electronic document; and a step for extracting a second text segment from the electronic document or another electronic document (“after receiving a text to be fact checked, a plurality of evidence sentences related to the text may be retrieved from an evidence database”, [0029], see also the evidence sentences in [0025] and Fig. 2).
Tang does not explicitly disclose wherein the step for determining the veracity metric of the target text segment further comprises a step for extracting a first text segment from an electronic document using a first-stage BERT model; and a step for extracting a second text segment from the electronic document or another electronic document using a second-stage BERT model.
In a similar veracity determination system, Jiang discloses extracting text segments from an electronic document using BERT models (section 5.3).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the references to yield the predictable result of determining Tang’s veracity metric of the target text segment by extracting a first text segment from an electronic document using a first-stage BERT model and a step by extracting a second text segment from the electronic document or another electronic document using a second-stage BERT model because BERT models are state-of-the art text segment extraction tools in veracity determination systems (see Jiang, section 1, paragraph 5).

Allowable Subject Matter
Claims 1-7 and 14-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Tang, alone or in combination with the prior art of record, does not disclose determining a veracity metric of the target text segment by, at least: extracting a first text segment from an electronic document; generating, using a trained reasoning model, an output classifying the first text segment as lacking information to support or refute the target text segment; extracting a second text segment from the electronic document or another electronic document in response to classifying the first text segment as lacking information to support or refute the target text segment; and classifying, with the trained reasoning model, a combination of the first text segment and the second text segment according to a degree to which the trained reasoning model measures whether the combination supports the target text segment; and generating an augmentation for a graphical interface to display, adjacent to the target text segment, a verification indicator representing the determined veracity metric of the target text segment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhou et al. "GEAR: Graph-based evidence aggregating and reasoning for fact verification." arXiv preprint arXiv:1908.01843 (2019). (Year: 2019) discloses a graph-based evidence aggregating and reasoning (GEAR) framework which enables information to transfer on a fully-connected evidence graph and then utilizes different aggregators to collect multi-evidence information. BERT , an effective pre-trained language representation model, is employed to improve the performance
Myslinski (US PGPub 2015/0070786) discloses an optimized fact checking system which analyzes and determines the factual accuracy of information and/or characterizes the information by comparing the information with source information. The optimized fact checking system automatically monitors information, processes the information, fact checks the information in an optimized manner and/or provides a status of the information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G NEWAY/            Primary Examiner, Art Unit 2657